*1017On the Court’s own motion, appeal taken from the order of disbarment dismissed upon the ground that no substantial constitutional question is directly involved; appeals from the other four orders dismissed upon the ground that those orders do not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal from the order of disbarment denied; motions for leave to appeal from the other four orders dismissed upon the ground that those orders do not finally determine the proceeding within the meaning of the Constitution. Motion for ancillary relief dismissed as academic.
Chief Judge Lippman and Judge Abdus-Salaam taking no part.